Citation Nr: 0900704	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  02-13 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes 
mellitus, type II, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for peripheral 
neuropathy of the right lower extremity, currently evaluated 
as 20 percent disabling.

3.  Entitlement to an increased evaluation for peripheral 
neuropathy of the left lower extremity, currently evaluated 
as 20 percent disabling.

4.  Entitlement to an increased evaluation for peripheral 
neuropathy of the right upper extremity, currently evaluated 
as 20 percent disabling.

5.  Entitlement to an increased evaluation for peripheral 
neuropathy of the left upper extremity, currently evaluated 
as 20 percent disabling.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Entitlement to service connection for impotence, to 
include as secondary to the veteran's service-connected 
diabetes mellitus, type II.

8.  Entitlement to service connection for hypertension, to 
include as secondary to the veteran's service-connected 
diabetes mellitus, type II.

9.  Entitlement to service connection for depression.

10.  Entitlement to service connection for sleep apnea.

11.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to February 
1972, with service in the Republic of Vietnam from July 1971 
to January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina in March 2002, August 2002, November 
2002, May 2003, and February 2008.  The veteran appeared at a 
Travel Board hearing in October 2008.  He also submitted 
additional medical records, with a signed waiver of RO 
review, in October 2008.  See 38 C.F.R. § 20.1304(c) (West 
2002).

Preliminarily, the Board notes that there is a complicated 
procedure history regarding the claims for service connection 
for depression and sleep apnea, not least because the RO has 
addressed both claims in terms of whether new and material 
evidence has been received to reopen previously denied 
claims.

In this regard, the veteran's initial claims for service 
connection for both disorders were denied in an August 29, 
2002 rating decision, of which the veteran received 
notification in September 2002.  In the same month, the RO 
received a statement from the veteran in which he 
specifically indicated that he was "disagreeing with the 
August 29, 2002 rating decision."  In this statement, he 
indicated that that he felt his depression was "part PTSD 
part diabetes" and that his sleep apnea was "related to my 
obesity/depression/diabetes."

In response to this statement, the RO, in October 2002, 
notified the veteran that his September 2002 letter could not 
be accepted as a Notice of Disagreement because it was not 
specific enough.  The veteran did not directly respond to 
this letter.  Nevertheless, the Board is of the view that the 
September 2002 letter from the veteran was specific, as both 
depression and sleep apnea were listed.  The Board would 
further point out that any deficiencies of specificity in the 
September 2002 letter apparently did not prevent the RO from 
accepting it as a Notice of Disagreement on the issue of 
service connection for hypertension (also referenced in the 
letter), as specified in the September 2004 Statement of the 
Case addressing that issue.  The Board accordingly does not 
hesitate to consider the September 2002 letter as a timely 
Notice of Disagreement on the depression and sleep apnea 
issues.

As for later action on these claims, the Board notes that the 
depression claim was readjudicated in a November 2002 rating 
decision, and both the depression and sleep apnea claims were 
readjudicated in a May 2003 rating decision.  In January 
2004, the veteran was issued a Statement of the Case on both 
claims; this issuance contains a reference to a June 23, 2003 
Notice of Disagreement, but the Board has not been able to 
locate this document in the claims file.  In April 2004, the 
veteran was issued Supplemental Statements of the Case, each 
giving him an additional 60 days to submit a Substantive 
Appeal; the Board also notes that in these documents the RO 
began addressing both issues in terms of "[n]ew and material 
evidence," whereas previously the issues had been addressed 
on a de novo basis.

In June 2004, within 60 days of the April 27, 2004 
Supplemental Statement of the Case, the veteran submitted a 
new VA Form 21-526 (Veteran's Application for Compensation 
and/or Pension); this application contains a reference to 
depression, and an attached May 2004 VA treatment record 
contains a reference to sleep apnea and to depression.  In 
August 2004, the RO issued a further Supplemental Statement 
of the Case, again informing the veteran that he had 60 days 
to furnish a Substantive Appeal to perfect his appeal; this 
issuance, however, referred only to depression with no 
reference to sleep apnea.  Soon thereafter, in September 
2004, the RO received the veteran's VA Form 9.  On this 
submission, following its receipt, the RO made a notation 
that this was to be accepted as a VA Form 9 for depression 
and sleep apnea, as it was further noted that "SSOC of 
8/6/04 left off sleep apnea."

Given the complicated series of communications between the RO 
and the veteran on these issues, and the inevitable confusion 
to him as a consequence, the Board concurs with the RO's 
conclusion that the veteran perfected an appeal as to the 
claims for service connection for depression and sleep apnea.  
The Board, however, further notes that this appeal arose 
following a timely September 2002 Notice of Disagreement with 
the August 2002 initial denial.  The Board thus finds no 
basis for considering these issues on a "new and material 
evidence" basis under 38 C.F.R. § 3.156.  Rather, de novo 
consideration is warranted, and the claims on appeal have 
been recharacterized as such.

The veteran's appeal also initially included the issue of 
service connection for high cholesterol, but he withdrew this 
issue in a November 2004 statement.   

The claims of entitlement to service connection for 
impotence, hypertension, depression, and sleep apnea; and 
TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's type II diabetes mellitus requires 
medication and a restricted diet for control, but no 
regulation of activities.

2.  The veteran's peripheral neuropathy of the right lower 
extremity is no more than moderate in severity.

3.  The veteran's peripheral neuropathy of the left lower 
extremity is no more than moderate in severity.

4.  The veteran's peripheral neuropathy of the right upper 
extremity is no more than mild in severity.

5.  The veteran's peripheral neuropathy of the left upper 
extremity is no more than mild in severity.

6.  The veteran has been treated for PTSD, but this diagnosis 
has not been based upon a corroborated in-service stressor; 
moreover, the record does not reflect participation in combat 
with the enemy during service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for diabetes mellitus, type II, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.119, Diagnostic Code 7913 
(2008).

2.  The criteria for an evaluation in excess of 20 percent 
for peripheral neuropathy of the right lower extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, 
Diagnostic Code 8520 (2008).

3.  The criteria for an evaluation in excess of 20 percent 
for peripheral neuropathy of the left lower extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, 
Diagnostic Code 8520 (2008).

4.  The criteria for an evaluation in excess of 20 percent 
for peripheral neuropathy of the right upper extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, 
Diagnostic Code 8713 (2008).

5.  The criteria for an evaluation in excess of 20 percent 
for peripheral neuropathy of the left upper extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, 
Diagnostic Code 8713 (2008).

6.  The criteria for entitlement to service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluation claims

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

B.  Factual background

In a January 2002 rating decision, the RO granted service 
connection for type II diabetes mellitus as associated with 
herbicide exposure in Vietnam.  A 10 percent evaluation was 
assigned, effective from May 2001.  

The RO increased this evaluation to 20 percent as of May 2001 
in a November 2002 rating decision on the basis of medication 
and a restricted diet.  In a January 2006 rating decision, 
the RO granted service connection for peripheral neuropathy 
of the right and left lower extremities as secondary to type 
II diabetes mellitus and assigned separate 10 percent ratings 
as of February 2005.  

In November 2006, the veteran underwent a VA neurological 
examination, during which he complained of numbness in both 
hands for six months and a burning sensation and "walking on 
hot coals" for the last several years.  The examination 
revealed distal sensory loss in a glove and stocking-type 
pattern and absent Achilles reflexes.  The impression was 
diabetic peripheral neuropathy, mild to moderate.  

Based on the results of the November 2006 VA examination, the 
RO, in a November 2006 rating decision, granted service 
connection for peripheral neuropathy of both upper 
extremities as secondary to type II diabetes mellitus, with 
separate 20 percent evaluation assigned.  The RO also 
increased the existing lower extremity evaluations to 20 
percent.  All of these grants were effectuated as of the date 
of the July 2006 claim.

The veteran's current claim was received in December 2006.  
Subsequently, a VA optometry record from January 2007 
indicates that the veteran had type II diabetes mellitus but 
without retinopathy of the eyes.

In April 2007, the veteran underwent a VA diabetes mellitus 
examination.  During this examination, he reported transient 
ischemic attacks but denied congestive heart failure, 
retinopathy, peripheral vascular disease, and bowel and 
bladder impairment.  As to neuropathy, he described burning 
and tingling in his feet.  He stated that his exercise 
tolerance was diminished, but he was able to perform most of 
his activities of daily living.  The use of Metformin and 
Glyburide was noted.  The neurological portion of the 
examination revealed intact vibratory sensation in the upper 
and lower extremities bilaterally.  Strength was 5+ in the 
upper and lower extremities.  Deep tendon reflexes were 2+ at 
biceps, triceps, patella, and brachioradialis tendons 
bilaterally.  There was trace edema over the distal tibia, 
with no rashes or bruising noted.  The examiner rendered 
diagnoses of type II diabetes mellitus and hyperlipidemia and 
noted that there were no complications of cardiovascular 
disease, nephropathy, or retinopathy.  Three previous 
episodes of transient ischemic attacks were noted, but the 
examiner did not indicate that these were attributable to 
type II diabetes mellitus or otherwise comment on their 
etiology.

A December 2007 VA treatment record indicates that the 
veteran had no diabetic retinopathy.

A second VA diabetes mellitus examination was conducted in 
February 2008.  Again, the veteran denied restriction of 
activities to prevent hypoglycemic reactions, and the 
examiner noted that there was no retinopathy.  The veteran 
did report that his diabetes mellitus affected his activities 
of daily living in that he experienced excessive daytime 
drowsiness during the day, nausea with certain activities, 
and feeling weak and fatigued on a regular basis.  The use of 
Metformin and Glyburide was again noted, and the examiner 
commented that the veteran was right-hand dominant.  Upon 
examination, neurological testing showed distal motor 
function to be intact in both upper and lower extremities.  
There was decreased sensation to vibration, pinprick, and 
light touch of the fingers bilaterally.  Deep tendon reflexes 
were 2+ of the upper extremities and 1+ of the lower 
extremities bilaterally.  The diagnoses were type II diabetes 
mellitus requiring dietary restriction and oral medications 
for control, mild peripheral neuropathy of the upper 
extremities bilaterally, and mild to moderate peripheral 
neuropathy of the lower extremities bilaterally.

C.  Diabetes mellitus

38 C.F.R. § 4.119, Diagnostic Code 7913 concerns diabetes 
mellitus.  Under this section, a 20 percent evaluation 
contemplates cases requiring insulin and restricted diet, or 
an oral hypoglycemic agent and restricted diet.  A 40 percent 
evaluation is assigned in cases requiring insulin, restricted 
diet, and regulation of activities.  A 60 percent evaluation 
is warranted in cases requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent evaluation contemplates 
cases requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  Compensable 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.

In the present case, the veteran takes medication for 
diabetes mellitus and has reported a reduced exercise 
tolerance.  However, while he has reported that diabetes 
affects activities in terms of drowsiness, fatigue, and 
nausea, he has also specified no regulation of activities.  
Other than his peripheral neuropathy, for which separate 
evaluations are in effect, there is no indication of other 
complications that might warrant separate compensable 
evaluations; specifically, the record has shown no current 
diabetic retinopathy.

For all of these reasons, the currently assigned 20 percent 
evaluation is fully warranted, and the criteria for an 
increased evaluation for type II diabetes mellitus have not 
been met.  The claim for that benefit must accordingly be 
denied.  38 C.F.R. §§ 4.3, 4.7.

D.  Lower extremities

The RO has separately evaluated the peripheral neuropathy of 
both lower extremities at the 20 percent rate under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.  Under this section, 
evaluations are assigned for incomplete paralysis of the 
sciatic nerve which is moderate (20 percent), moderately 
severe (40 percent), and severe with marked muscular atrophy 
(60 percent).  In cases of complete paralysis, with the foot 
dangling and dropping, no active movement of the muscles 
below the knee, and flexion of the knee weakened or (very 
rarely) lost, an 80 percent evaluation is warranted.  

In the present case, the Board is aware that the November 
2006 VA examination revealed absent Achilles reflexes.  
Subsequent neurological testing, however, has shown distal 
motor function to be intact in the lower extremities, with 
deep tendon reflexes of 1+ of the lower extremities 
bilaterally.  These findings certainly do not suggest 
peripheral neuropathy of the lower extremities that is more 
than moderate in degree; indeed, the VA examiner from 
February 2008 characterized the disability as mild to 
moderate.  Evaluations in excess of 20 percent for peripheral 
neuropathy of the right and left lower extremities are 
therefore not warranted, and the veteran's claims for those 
benefits must be denied.  38 C.F.R. §§ 4.3, 4.7.

E.  Upper extremities

The RO has separately evaluated the peripheral neuropathy of 
both upper extremities at the 20 percent rate under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8713.  Under this section, 
evaluations are assigned for neuralgia of the radicular 
groups.  For both extremities, a minimum 20 percent 
evaluation is warranted for mild neuralgia.  For the dominant 
upper extremity, higher evaluations are assigned in moderate 
(40 percent), severe (70 percent), and complete paralysis (90 
percent) cases.  For the non-dominant upper extremity, higher 
evaluations are warranted in moderate (30 percent), severe 
(60 percent), and complete paralysis (80 percent) cases.  As 
noted above, the veteran is right-hand dominant.

Also, under 38 C.F.R. § 4.124a, in cases where the nerve 
involvement in an incomplete paralysis situation is wholly 
sensory, the rating should be for the mild or, at most, the 
moderate degree.  

In the present case, the veteran's VA examinations have 
revealed minimal neurological symptoms of the upper 
extremities.  Neurological testing showed distal motor 
function to be intact in both upper extremities.  There was 
decreased sensation to vibration, pinprick, and light touch 
of the fingers bilaterally, and deep tendon reflexes were 2+ 
of the upper extremities bilaterally.  

These findings do not suggest peripheral neuropathy of the 
upper extremities that is more than mild in degree; indeed, 
the VA examiner from February 2008 characterized the 
disability as mild.  The Board is aware that the earlier 
examination report from November 2006 contains the impression 
of diabetic peripheral neuropathy, mild to moderate.  It is 
not clear from this report, however, whether the examiner was 
referring to the upper extremities, the lower extremities, or 
both sets of extremities.  In any event, given that the 
veteran has sensory impairment but intact motor function, and 
in view of the most recent characterization as mild from the 
February 2008 examination report, the Board finds that his 
disability picture is far more properly characterized as mild 
than as moderate in degree for both upper extremities.  See 
38 C.F.R. § 4.7.

Overall, evaluations in excess of 20 percent for peripheral 
neuropathy of the right and left upper extremities are not 
warranted, and the veteran's claims for those benefits must 
be denied.  38 C.F.R. §§ 4.3, 4.7.

F.  Extra-schedular rating

The veteran has submitted no evidence showing that his type 
II diabetes mellitus or peripheral neuropathy of all four 
extremities have markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluations, and there is also no indication that these 
disorders have necessitated frequent, or indeed any, periods 
of hospitalization during the pendency of this appeal.  While 
an October 2008 private doctor's statement indicates that the 
veteran is incapable of prolonged employment because of his 
chronic health conditions, this statement lists multiple 
disorders, including hypertension, benign prostatic 
hypertrophy, schizophrenia, gastroesophageal reflux disease, 
alopecia, and allergic rhinitis, in addition to the service-
connected type II diabetes mellitus.  There is no suggestion 
that the disorders addressed in this decision have 
individually resulted in a degree of disability not fully 
contemplated by the assigned schedular evaluations.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Service connection for PTSD

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

However, service connection for PTSD requires medical 
evidence showing a diagnosis of the condition; a link, 
established by the medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996); but see Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (in which the Court held 
that a veteran's unit records constituted independent 
descriptions of rocket attacks that were experienced by his 
unit when he was stationed in Vietnam, which, when viewed in 
the light most favorable to him, objectively corroborated his 
claim of having experienced rocket attacks).

The Board has first considered the question of whether the 
veteran has a medical diagnosis of PTSD.  The evidence of 
record in this regard is very mixed, with the majority of 
recent documents indicating this diagnosis.  A PTSD diagnosis 
was included in a November 2001 VA diabetes mellitus 
examination report and a December 2004 VA treatment record 
signed by a doctor, but VA psychiatric examination reports 
from February 2002 and December 2004 indicate that such 
diagnosis was not warranted.  A series of subsequent VA 
treatment records signed by VA doctors beginning in January 
2005, however, indicate a PTSD diagnosis.  The Board does 
nevertheless note that a May 2008 VA mental health consult 
report signed by a VA psychologist indicates that the veteran 
had some symptoms falling in the PTSD diagnostic category but 
did not meet the full criteria for the disorder.

Even if the Board were to accept that the diagnosis of PTSD 
is appropriate in this case, a diagnosis of PTSD must be 
based upon either participation in combat with the enemy or a 
corroborated in-service stressor for service connection to be 
warranted, as noted above.  Again, a favorable medical 
opinion is insufficient, in and of itself, to predicate the 
grant of service connection for PTSD.  See Moreau v. Brown, 9 
Vet. App. at 396.  Thus, the question becomes whether the 
veteran either engaged in combat with the enemy during 
service or experienced a corroborated in-service stressor 
upon which the diagnosis of PTSD is predicated.

With regard to the question of whether the veteran 
participated in combat with the enemy during service, the 
Board observes that his military occupational specialty was 
as a combat engineer, but there is no indication of receipt 
of such combat-related citations as the Purple Heart Medal or 
the Combat Infantryman Badge.  Moreover, the veteran's 
service medical records do not suggest any combat-related 
wounds or other incidents of treatment reflecting combat.  In 
short, there is no evidence of record to suggest the 
veteran's participation in combat with the enemy during 
service.  

As such, the Board has considered whether the veteran's 
diagnosis of PTSD is based upon a corroborated in-service 
stressor or stressors.  In this regard, in his July 2001 PTSD 
questionnaire, he noted that he served near Da Lat, Vietnam.  
He reported that, in October 1971, he was sent out on patrol 
and saw seven bodies in one location around the perimeter of 
the base.  He also described seeing nine bodies entangled in 
wire with bone fragments exposed from detonation on the 
Sunday after Thanksgiving in November 1971.  

Based upon this information, the RO contacted the United 
States Joint Services Records Research Center (JSRRC), then 
known as the U.S. Armed Services Center for Research of Unit 
Records (CURR), for stressor verification information in 
October 2001.  In October 2002, CURR responded and submitted 
unit records, including extracts of "Operational Report-
Lessons Learned" materials for the 577th Engineer Battalion 
(the veteran's unit), the 815th Engineer Battalion (to which 
the veteran's unit was attached), and the U.S. Army Engineer 
Command, Vietnam for the period ending in October 31, 1971; 
and Daily Staff Journals for the 159th Engineering Group (the 
higher headquarters of the 577th Engineer Battalion) for the 
periods from October 9-12 and November 25-30 of 1971.  While 
these records confirmed a suspected 105-millimeter mortar 
round west of Di Linh during this period, this resulted in no 
damage.  CURR was unable to document enemy bodies entangled 
in wire during the reporting period.  Overall, CURR concluded 
that it was unable to document the incidents as described by 
the veteran and did not list any alternate sources or means 
for corroborating these incidents.

Overall, based upon a review of the entire claims file, the 
Board finds the evidence of record does not reflect 
participation in combat with the enemy, and there is no 
evidence showing that the veteran has a current diagnosis of 
PTSD that is based upon a corroborated stressor from service.  
As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for PTSD.  

In reaching this decision, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the veteran was notified of the 
information and evidence needed to substantiate and complete 
the claims described above in letters issued in July 2001, 
June 2003, March 2008, and May 2008.  Moreover, in March 
2006, the veteran was notified that a disability rating and 
an effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the increased evaluation claims included in 
this decision, the Board is aware of the recent decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
        
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the veteran did not receive a notice letter 
addressing his increased rating claims until after the 
appealed rating decision, in March 2008.  In that letter, 
however, the veteran was notified that he needed to submit 
evidence of worsening that could include specific medical and 
laboratory evidence, as well as lay evidence from other 
individuals who could describe from their knowledge and 
personal observations in what manner his disabilities had 
worsened.  Moreover, in May 2008, the veteran was furnished 
with a letter in May 2008 citing to Vazquez-Flores and 
including the provisions of Diagnostic Codes 7913, 8520, and 
8713, cited above.  In this letter, the veteran was also 
requested to provide evidence demonstrating a noticeable 
worsening or increase in severity of the disabilities and the 
effect of that worsening has on his employment and daily 
life.


In this regard, the Court in Vazquez-Flores noted that, in 
determining prejudicial error, consideration was warranted of 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Id. at 46.  Here, the March and May 
2008 notice letters were corrective in nature, providing all 
information required by Vazquez-Flores.  Moreover, the 
veteran's claim was subsequently readjudicated in a July 2008 
Statement of the Case, and the veteran was allowed an 
opportunity to respond to that issuance.  For all of these 
reasons, the Board finds that any notice errors with regard 
to Vazquez-Flores are not prejudicial, inasmuch as they did 
not affect the "essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d at 889.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The veteran's service treatment and personnel, VA, 
Social Security Administration, and private medical records 
have been obtained.  Additionally, he has been afforded 
multiple VA examinations in conjunction with this appeal.

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an increased evaluation for diabetes mellitus, 
type II, currently evaluated as 20 percent disabling, is 
denied.

Entitlement to an increased evaluation for peripheral 
neuropathy of the right lower extremity, currently evaluated 
as 20 percent disabling, is denied.

Entitlement to an increased evaluation for peripheral 
neuropathy of the left lower extremity, currently evaluated 
as 20 percent disabling, is denied.

Entitlement to an increased evaluation for peripheral 
neuropathy of the right upper extremity, currently evaluated 
as 20 percent disabling, is denied.

Entitlement to an increased evaluation for peripheral 
neuropathy of the left upper extremity, currently evaluated 
as 20 percent disabling, is denied.

Entitlement to service connection for PTSD is denied.


REMAND

During the pendency of this appeal, the RO has considered the 
veteran's claims for service connection for impotence and 
hypertension on a direct basis and, under 38 C.F.R. § 3.310, 
as secondary to service-connected type II diabetes mellitus.  
The claims for service connection for depression and sleep 
apnea have been primarily considered on a direct service 
connection basis, but a July 2008 Supplemental Statement of 
the Case does contain a reference to the absence of "a link 
between" both depression and sleep apnea and "your military 
service or your service-connected disabilities," although no 
clarification as to specific service-connected disorders or 
references to 38 C.F.R. § 3.310 were provided in this 
issuance.

It appears from the record, however, that the veteran's 
theories of his service connection claims concerning 
hypertension, depression, and sleep apnea are quite broad, 
particularly in terms of 38 C.F.R. § 3.310.  In his September 
2002 Notice of Disagreement, he asserted the following:

I feel that my depression is part PTSD 
part diabetes.  I feel my hypertension is 
related to my weight which is related to 
my diabetes/depression.  I feel my sleep 
apnea is related to my 
obesity/depression/diabetes.

In this regard, in Roebuck v. Nicholson, 20 Vet. App. 307 
(2006), which concerned both direct and presumptive service 
connection, the Court noted that although there may be 
multiple theories or means of establishing entitlement to a 
benefit for a disability, if the theories all pertain to the 
same benefit for the same disability, they constitute the 
same claim.  Moreover, given the veteran's contentions of 
causation noted above, the determination on the depression 
claim could affect the hypertension and sleep apnea claims.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision on one 
issue cannot be rendered until the other issue has been 
considered).  

The Board also notes that, to date, the veteran has not been 
examined for the express purpose of ascertaining the precise 
etiology of his impotence, hypertension, depression, and 
sleep apnea, based upon a claims file review.  The claims 
file does, however, include medical evidence in support of 
several of these claims.  In an April 2001 statement, Jerry 
B. Perry, M.D., noted that he began treating the veteran for 
symptoms of depression and placed him on Lithium within a few 
months following his return from Vietnam.  A February 2002 VA 
psychiatric examination report contains conflicting 
statements, with the examiner noting that it was possible 
that depression was triggered by the stressful events in 
Vietnam but separately stating that she did not believe that 
there was any service-connected psychiatric disability in 
this case.  A March 2003 VA genitourinary examination report 
indicates that the veteran's impotency is "probably" 
related to diabetes and also to high cholesterol, 
hypertension, history of depression, and possibly benign 
prostatic hypertrophy; a separate VA diabetes mellitus 
examination report from the same month contains a negative 
nexus opinion but was not based upon a claims file review.  
In a March 2004 statement, Elena Sutton, M.D., noted that the 
combination of diabetes, hyperlipidemia, and hypertension was 
the cause of the veteran's erectile dysfunction.  Finally, in 
a September 2004 statement, Dr. Sutton opined that it was 
most likely that the veteran's "psychiatric issues" were 
related to his time spent in Vietnam.  For all of these 
reasons, VA examinations addressing the etiology of the 
veteran's claimed disabilities are needed.

The adjudication of the veteran's service connection claims 
could well affect his TDIU claim.  See Harris v. Derwinski, 
supra.  Given that the veteran has now submitted an October 
2008 doctor's statement indicating that his "chronic health 
conditions" render him "incapable of prolonged 
employment," the overall effect of the veteran's service-
connected disorders on his employability should also be 
addressed upon examination.

Accordingly, the case is REMANDED for the following action, 
which must be accomplished in the chronological sequence set 
forth below:

1.  Initially, the veteran must be 
afforded a VA psychiatric examination, 
with an appropriate examiner, to 
determine the nature and etiology of the 
claimed depression.  The veteran's claims 
file must be made available to the 
examiner prior to the examination, and 
the examiner must review the entire 
claims file in conjunction with the 
examination.  

All tests and studies deemed necessary by 
the examiner should be performed, and a 
multi-axis diagnosis and Global 
Assessment of Functioning (GAF) score 
should be assigned.  Based on a review of 
the claims file and the clinical findings 
of the examination, the examiner is 
requested to provide a diagnosis 
corresponding to the claimed depression.  
The examiner is also requested to offer 
an opinion as to whether it is at least 
as likely as not (e.g., a 50 percent or 
greater probability) that the diagnosed 
disorder is: (1) etiologically related to 
the veteran's period of active service, 
or (2) caused or worsened by his service-
connected type II diabetes mellitus.  

If this opinion is unfavorable to the 
veteran, the examiner must provide a 
complete rationale for the opinion, with 
references to the aforementioned private 
medical opinions from April 2001 and 
September 2004 and all other prior 
medical records deemed relevant to the 
determination, particularly as the Court 
has recently stressed that "[i]t is the 
factually accurate, fully articulated, 
sound reasoning for the conclusion, not 
the mere fact that the claims file was 
reviewed, that contributes probative 
value to a medical opinion."  See 
Nieves-Rodriguez v. Peake, No. 06-312 
(U.S. Vet. App. Dec. 1, 2008).

2.  The report of the veteran's VA 
psychiatric examination should be 
reviewed for compliance with these remand 
instructions.  Once the report is deemed 
to be in compliance with the remand 
instructions, it must be added to the 
veteran's claims file before the action 
set forth in paragraph 3 is requested.

3.  Then, the veteran should be afforded 
a VA medical examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed 
impotence, hypertension, and sleep apnea, 
as well as the effect of the veteran's 
service-connected disorders on 
employability.  The veteran's claims file 
must be made available to the examiner 
prior to the examination, and the 
examiner must review the entire claims 
file, including the report of the 
requested VA psychiatric examination, in 
conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
impotence, hypertension, and sleep apnea.  

For each of these disorders, the examiner 
is first requested to offer an opinion as 
to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the diagnosed disorder 
is: (a) etiologically related to the 
veteran's period of active service, or 
(b) caused or worsened by the service-
connected type II diabetes mellitus.  

If, and only if, the veteran's depression 
was found on examination to be 
etiologically related to service, or 
caused or worsened by his service-
connected type II diabetes mellitus, the 
examiner should provide further opinions 
as to whether it is at least as likely as 
not that hypertension and sleep apnea 
were caused or worsened by depression.  
The examiner should also comment on 
whether the veteran's hypertension caused 
or worsened the veteran's impotence.

The examiner should next provide an 
opinion as to whether the veteran's 
service-connected disabilities have 
rendered him unable to secure or follow a 
substantially gainful occupation.  This 
determination must include consideration 
of the veteran's service-connected type 
II diabetes mellitus and associated 
peripheral neuropathy of all four 
extremities.  This determination may also 
include consideration of impotence, 
hypertension, depression and sleep apnea, 
but only if the cited disorder has been 
shown to be of in-service onset or 
secondary to a disorder of in-service 
onset.   

If any requested opinions are unfavorable 
to the veteran, the examiner should 
provide a complete rationale for the 
opinion(s), with references to all other 
prior medical records deemed relevant to 
the determination as well as to any 
pertinent medical treatises or studies 
used in the determination.  This is 
particularly important because the Court 
has recently stressed that "[i]t is the 
factually accurate, fully articulated, 
sound reasoning for the conclusion, not 
the mere fact that the claims file was 
reviewed, that contributes probative 
value to a medical opinion."  See 
Nieves-Rodriguez v. Peake, supra.

4.  The report of the aforementioned VA 
medical examination must be reviewed to 
ensure that all requested opinions and 
information are included.  If any 
deficiencies are found, or clarifications 
are needed, the report must be returned 
to the examiner for completion. 

5.  After completion of the above 
development, the veteran's claims for 
service connection for impotence, 
hypertension, depression, and sleep 
apnea; and TDIU must be readjudicated.  
The four service connection claims must 
be reconsidered under 38 C.F.R. § 3.310, 
with all four claimed disorders 
considered as secondary to service-
connected type II diabetes mellitus, 
hypertension and sleep apnea considered 
as secondary to depression, and impotence 
considered as secondary to hypertension.  
The full provisions of 38 C.F.R. § 3.310 
should be included.  If the determination 
of any of these claims remains adverse to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


